     BESS M. BREWER, #100364
1    LAW OFFICE OF BESS M. BREWER
     P.O. Box 5088
2    Sacramento, CA 95817
     Telephone: (916) 385-7517
3    besshelena@earthlink.net
     Attorneys for Plaintiff
4                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
5
6    ANGELA RIOUX                                  )       Case No. 18-cv-00233 AC
                                                   )
7                                                  )
     Plaintiff,                                    )
8                                                  )
                                                   )       MOTION FOR EXTENSION
9                                                  )       OF TIME TO FILE OPENING
                                                   )       BRIEF, DECLARATION, AND ORDER
10   v.                                            )
                                                   )
11   NANCY A. BERRYHILL,                           )
     ACTING COMMISSIONER OF SSA,                   )
12   Defendant.                                    )
                                                   )
13
14
      NOTICE OF MOTION AND MOTION FOR EXTENSION OF TIME TO FILE BRIEF
15
16          Plaintiff hereby moves the Court for an extension of time to January 22, 2019, to file her
17   Summary Judgment Motion pursuant to Rule 6 (4) (b) of the Federal Rules of Civil Procedure. This
18
     motion is based on the entire record in this case including the declaration of plaintiff’s counsel as set
19
     forth below.
20
21                                                 MOTION

22
            Plaintiff respectfully requests that the Court permit counsel to file her Summary Judgment
23
     Memorandum on January 22, 2019, pursuant to Rule 6 (4) (b) of the Federal Rules of Civil
24
     Procedure. Rule 6(4)(b). Plaintiff’s motion was due November 9, 2018, but due to counsel’s
25
     “inadvertence, mistake and excusable neglect” the brief was not timely filed. Ms. Rioux’s case fell
26
     through the cracks and I just became aware of the oversight. The record was produced September
27
     12, 2018, and her brief
28
     was due October 27, 2018. Counsel, however, did not realize the record had been produced until
1
2    today while performing a review of her open cases. See, Declaration of Bess M. Brewer. Counsel

3    apologizes to the court for her oversight and for not timely filing Ms. Rioux’s summary judgment
4    motion.
5
6    Dated: January 14, 2019                             LAW OFFICE OF
                                                         BESS M. BREWER
7
8
                                                         By: /S/ BESS M. BREWER
9                                                             BESS M. BREWER
                                                         Attorney for Plaintiff
10
                                 DECLARATION OF BESS M. BREWER
11
12               I, Bess M. Brewer, Declare:

13               1.        I am an attorney licensed to practice law in California and
14                         am admitted to practice before this Court. I represent the
15
                           plaintiff in the above referenced case and submit this
16
                           declaration in support of plaintiff’s motion for leave to
17
18                         file her brief late.

19               2.      Plaintiff’s motion for summary judgment was due October

20                       27, 2018. When reviewing my cases today, January 14,
21
                         2019, I noted the age of Ms. Rioux’s case and wondered
22
                         why the record had not been produced. Upon checking, I
23
                         realized it had been produced September 12, 2018. I did
24
25                       not realize the record had been produced, and as a result,

26                       failed to calendar the due date for her summary judgment
27                       motion.
28
                   3.    I request that the court permit me to file Ms. Rioux’s Summary Judgment on
1
2                        January 22, 2019.

3                   4.   I apologize to the Court for my failure to timely file Ms.
4                        Rouix’s     opening brief.    Opposing Counsel has been
5
                         emailed this motion.
6
            I declare under the penalty of perjury that the foregoing is true and correct to the best of my
7
8    knowledge, and that this declaration was executed on January 14, 2019, Sacramento County,

9    California.                                                                                       /

10                                               /s/ Bess M. Brewer
11
                                                 BESS M. BREWER
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                ORDER
1
2    APPROVED AND SO ORDERED.

3    DATED: January 17, 2019
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
